United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1214
Issued: October 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 6, 2009 appellant filed a timely appeal of the March 20, 2009 nonmerit decision
of the Office of Workers’ Compensation Programs denying his request for reconsideration
because it was not timely filed and failed to establish clear evidence of error. Because more than
one year has elapsed between the most recent merit decision dated November 24, 1998 and the
filing of the appeal, the Board lacks jurisdiction to review the merits of his claim pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On July 23 and 29, 1998 appellant, then a 33-year-old mailhandler, filed a traumatic
injury and occupational disease claims, respectively, alleging that he sustained work-related
stress. In a July 15, 1998 report, T. Earl Coleman, Ph.D. stated that appellant should continue to

be excused from work until his follow-up examination by Dr. Douglas G. Smith, a psychiatrist.
In a July 22, 1998 report, Dr. Smith opined that appellant did not sustain an emotional condition.
In a July 23, 1998 report, a physician whose signature is illegible provided appellant’s physical
restrictions. In a July 31, 1998 letter, the employing establishment controverted appellant’s
claim, contending that the evidence did not establish that his stress was work related.
By letter dated August 10, 1998, the Office advised appellant that the evidence submitted
was insufficient to establish his claim. It addressed the factual and medical evidence appellant
needed to submit.
Medical records dated July 8 to November 4, 1998 addressed appellant’s emotional
condition, physical restrictions and disability for work. In a November 4, 1998 report,
Rosalyn Harris-Offutt, a certified registered nurse in psychiatry, reviewed a history that appellant
was frustrated with management because it was not honest or truthful. Appellant received unfair
evaluations and accusations. Ms. Harris-Offutt opined that he sustained post-traumatic stress
disorder due to work-related environmental stresses.
By decision dated November 24, 1998, the Office denied appellant’s claim, finding that
he did not sustain an emotional condition in the performance of duty. The factual evidence
failed to establish a compensable factor of appellant’s employment. The medical evidence failed
to establish that appellant sustained an emotional condition causally related to a compensable
employment factor.
In a December 22, 1998 report, Dr. Gerald I. Plovsky, a psychiatrist, reviewed a history
that appellant was harassed and belittled by his supervisors. Appellant was required to clean up
chemical spills which, was outside his job description. The employing establishment denied his
request to attend school and to take an examination. It accused appellant of being the
“Unibomber.” It set him up for failure by assigning him extra work or different kinds of work.
The employing establishment discriminated against appellant based on his race. The employing
establishment’s attitude towards appellant changed after he became a union representative.
Dr. Plovsky opined that appellant’s work environment caused his anxiety and personality
changes which could lead to the development of post-traumatic stress disorder. He
recommended that appellant stay off work until the harassment and conflicts were resolved. In a
November 4, 1998 note, Dr. Plovsky advised that he had examined appellant only once and did
not offer him any treatment.
In a July 8, 1998 report, a physician whose signature is illegible reviewed a history that
appellant feared for his safety at work. Appellant was exposed to hazardous chemicals. The
report stated that he suffered from delusional disorder and occupational problems. It
recommended that appellant take time off work.
In a March 20, 2006 report, Ms. Harris-Offutt stated that appellant continued to suffer
from schizotypal personality disorder. She recommended that appellant remain out of work
because he was a danger to others in the work environment.

2

In a February 26, 2007 letter, appellant requested that the employing establishment
provide all benefits owed to him resulting from his disability retirement in February 2000, due to
his alleged employment-related schyzolypal personality disorder. In an October 13, 1999 report,
Dr. Plovsky reiterated the history that appellant was harassed after becoming a union
representative, called the “Unibomber” and assigned work duties outside his job description. He
diagnosed post-traumatic stress disorder. Dr. Plovsky opined that appellant was disabled as he
could not return to work in a toxic environment at the employing establishment. He stated that
nearly all of appellant’s symptoms had abated since being removed from such an environment.
By letter dated August 16, 2007, appellant requested reconsideration of the November 24,
1998 decision.
By decision dated April 28, 2008, the Office found that appellant’s letter requesting
reconsideration was dated August 16, 2007, more than one year after the November 24, 1998
merit decision and was untimely. It further found that appellant did not submit any evidence
establishing clear evidence of error in the Office’s denial of his emotional condition claim.
On May 2, 2008 appellant appealed the April 28, 2008 decision to the Board and
requested an oral argument. In a January 30, 2009 order, the Board set aside the April 28, 2008
decision and remanded the case to the Office for proper assemblage and construction of the case
record.1 The Board found that the case record did not contain relevant medical evidence
mentioned in the April 28, 2008 decision or a copy of the November 24, 1998 Office decision.
Following remand, appellant submitted Ms. Harris-Offutt’s records dated August 25,
1998 to March 22, 2002. This evidence addressed his emotional condition. In an October 29,
1999 report, Ms. Harris-Offutt reviewed a history that appellant was harassed by the employing
establishment after he became a union representative.
Appellant was verbally and
psychologically abused. Ms. Harris-Offutt reiterated her prior diagnosis of post-traumatic stress.
Appellant resubmitted a July 8, 1998 progress note from Prime Care of Greensboro. A
July 8, 1998 progress note from The Moses H. Cone Memorial Hospital stated that he was
paranoid and delusional. Progress notes dated August 4 and 24, 1998 from the Bland Clinic
indicated that appellant underwent psychological evaluation. Documents dated October 4, 1999
to July 20, 2007, addressed his disability retirement.
By decision dated March 20, 2009, the Office found that appellant’s August 16, 2007
letter requesting reconsideration was dated more than one year after the November 24, 1998
merit decision and was untimely. It also found that appellant did not submit any evidence
establishing clear evidence of error in the Office’s denial of his emotional condition claim.2

1

Docket No. 08-1558 (issued January 30, 2009).

2

In an August 19, 2009 order, the Board denied appellant’s request for oral argument in the present appeal.
Docket No. 09-1214 (issued August 19, 2009).

3

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act3 does not entitle a claimant
to a review of an Office decision as a matter of right.4 The Office, through its regulations, has
imposed limitations on the exercise of its discretionary authority under section 8128(a). Section
10.607(a) of the Office’s implementing regulations provides that an application for
reconsideration must be sent within one year of the date of the Office decision for which review
is sought.5
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.6
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by the Office.7 The evidence must be positive, precise and explicit and
must be manifest on its face that the Office committed an error.8 Evidence that does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.11
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office decision.12 The
Board makes an independent determination of whether a claimant has submitted clear evidence

3

5 U.S.C. § 8128(a).

4

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

20 C.F.R. § 10.607(a).

6

Id. at § 10.607(b).

7

Nancy Marcano, 50 ECAB 110, 114 (1998).

8

Leona N. Travis, 43 ECAB 227, 241 (1991).

9

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

10

Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919 (1992).

12

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

4

of error on the part of the Office such that the Office abused its discretion in denying merit
review in the face of such evidence.13
ANALYSIS
The Board finds that appellant failed to file a timely application for review of the
November 24, 1998 merit decision. In implementing the one-year time limitation, the Office’s
procedures provide that the one-year time limitation period for requesting reconsideration begins
on the date of the original Office decision. However, a right to reconsideration within one year
accompanies any subsequent merit decision on the issues.14
In the November 24, 1998 decision, the Office found that appellant did not sustain an
emotional condition in the performance of duty as he failed to establish any compensable
employment factors that caused his emotional condition. The appeal rights attached to the
decision notified appellant of his rights to request reconsideration and submit additional evidence
to the Office within one year of the decision. As appellant’s August 16, 2007 letter requesting
reconsideration was made more than one year after the Office’s November 24, 1998 merit
decision, the Board finds that it was not timely filed.
The Board finds that appellant has not submitted evidence establishing clear evidence of
error by the Office in finding that he did not establish any compensable employment factors that
caused or contributed to his emotional condition. Appellant did not submit the type of positive,
precise and explicit evidence or argument which manifests on its face that the Office committed
an error. Dr. Plovsky’s December 22, 1998 and October 13, 1999 reports stated that he was
harassed by the employing establishment as he was belittled by his supervisors, required to work
outside his job description by cleaning up chemical spills, accused of being the “Unibomber,”
and denied permission to attend school and to take an examination. He also stated that the
employing establishment discriminated against appellant based on his race. However, the Office
did not accept that appellant established his allegations as factual. This impacts on the medical
history as reported by Dr. Plovsky. The July 8, 1998 report of a physician whose signature is
illegible stated that appellant feared for his safety at work as he was exposed to hazardous
chemicals. It also stated that appellant suffered from delusional disorder and occupational
problems which required time off work. Again, the Office has not accepted an exposure to
chemicals as factually established. Appellant has only made a general allegation of work-related
stress without specifying any particular incident or event. Moreover, the fear of future injury is
not a basis for an award of benefits.15 The Board finds that this evidence does not shift the
weight of the evidence in favor of appellant’s claim or raise a substantial question as to the
correctness of the Office’s November 24, 1998 decision denying his claim.
Dr. Plovsky’s November 4, 1998 note stated that he only examined appellant once and
did not offer him any treatment. This evidence is not sufficient to shift the weight of the
13

Thankamma Mathews, 44 ECAB 765, 770 (1993).

14

Larry L. Litton, 44 ECAB 243 (1992).

15

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008).

5

evidence in favor of appellant or raise a substantial question as to the correctness of the Office’s
decision. Dr. Plovsky failed to identify any specific compensable employment factors alleged by
appellant to have caused his emotional condition.16 Further, he did not opine that appellant
sustained an emotional condition causally related to a compensable employment factor.
The October 29, 1999 report of Ms. Harris-Offutt, a certified registered nurse, noted the
alleged employment factors and offered an opinion on causal relationship. The Board finds that
the report is of no probative medical value as a nurse is not considered to be a physician as
defined by the Act.17 The Board finds, therefore, that Ms. Harris-Offutt’s report does not raise a
substantial question as to the correctness of the Office’s decision and, therefore, does not
establish clear evidence of error. Her other reports were previously of record and reviewed by
the Office. Material which is repetitious or duplicative of that already in the case record is of no
evidentiary value in establishing a claim.18 The Board finds, therefore, that this material does not
establish clear evidence of error in the Office’s decision.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.

16

See Dean D. Beets, 43 ECAB 1153 (1992) (to establish clear evidence of error, a claimant must submit
evidence relevant to the issue which was decided by the Office).
17

See 5 U.S.C. § 8101(2); see also G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007).

18

Lawrence Ellis Myers, 27 ECAB 262 (1976).

6

ORDER
IT IS HEREBY ORDERED THAT the March 20, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 21, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

